MEMORANDUM**
Philip C.H. Peng appeals pro se from the district court’s order dismissing his action alleging the City of Montebello refused to hire him as a public works inspector because of his age. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal on res judicata grounds, Maldonado v. Harris, 370 F.3d 945, 949 (9th Cir.2004), and we affirm.
The district court properly dismissed Peng’s action because he previously brought a state court action against the City of Montebello, which was based on the same set of facts, and the City prevailed on the merits. See Palomar Mobilehome Park Assoc. v. City of San Marcos, 989 F.2d 362, 364 (9th Cir.1993) (“In California, a judgment entered after the sustaining of a general demurrer is a judgment on the merits, and, to the extent that it adjudicates that the facts alleged do not establish a cause of action, it will bar a second action on the same facts.”).
The district court did not abuse its discretion by denying Peng’s motion for default judgment, see Draper v. Coombs, 792 F.2d 915, 924-25 (9th Cir.1986), or by refusing to disqualify Judge Manella, see United States v. Martin, 278 F.3d 988, 1005 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.